Citation Nr: 1527284	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  03-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard and participated in active duty for training from June 3, 1977 to November 12, 1977.  He also served on active duty from August 1980 to August 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case has a complex procedural history, and pertinent adjudications will be summarized accordingly.  First, a December 2000 rating decision determined that new and material evidence had not been submitted to reopen the Veteran's claim for entitlement to service connection for a bilateral knee disorder, to include degenerative arthritis.  However, in August 2005, after the Veteran's March 2005 Board videoconference hearing (a transcript of the hearing with the undersigned Veterans Law Judge is of record), the Board reopened the Veteran's claim and denied service connection for a bilateral knee disorder.  In November 2007, the Veteran submitted another claim to reopen the issue of entitlement to service connection for a bilateral knee disorder.  After the claim was denied by the RO in February 2008, the Board subsequently reopened the claim and remanded it for further development.  After such development was completed, in September 2010, the Board denied service connection for a bilateral knee disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  In January 2011, the Court vacated and remanded the September 2010 Board decision.  

In compliance with the Court's order, the Board remanded the claim for entitlement to service connection for a bilateral knee disorder in December 2011 to attempt to obtain in-service clinical treatment records and updated treatment records, to include VA records.  As will be discussed in further detail below in the analysis of the Board's duty to assist, there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).   
In December 2014, the Veteran filed additional compensation claims, and these remain pending before the RO.  In conjunction with those claims, additional medical evidence was developed.  The private medical records received in December 2014 are not relevant, since they contain no information regarding the Veteran's knee disorders.  The RO then obtained his VA treatment records, which contained copies of C&P knee examinations and outpatient records dated between 2000 and 2005 - all previously of record.  The only new record concerned a 2013 telephone call between the Veteran and the VA Medical Center, and this is not relevant to the issue at hand since it contains no information about his knee disorders.  Therefore, although additional evidence was received after the most recent readjudication of this claim in the December 2014 Supplemental Statement of the Case (SSOC), and there is no waiver of RO consideration from the Veteran or his attorney, a waiver is not needed since the additional evidence is either not relevant to the claim on appeal or is duplicative of evidence previously of record and considered by the RO.  Therefore, the Board can proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304.  The Board also notes that the Veteran's representative submitted a brief in support of the claim in May 2015, which included a waiver of consideration by the AOJ of such evidence.  Id.  

Review of the Veteran's appeal has included consideration of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  


FINDING OF FACT

The Veteran's bilateral knee disorder, to include degenerative arthritis, is not causally or etiologically related to his period of active service; the Veteran's symptoms of a bilateral knee disorder were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.



CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a December 2007 letter to the Veteran.  None of the Veteran's prior pleadings to the Court have asserted any deficiency in notice.

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes available service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and VA examinations.

In this regard, as outlined in the January 2011 Joint Motion for Remand (JMR), the parties found that the Board, as reflected in its September 2010 decision, failed to ensure that VA had undertaken adequate steps in procuring the Veteran's service treatment records from the Fort Leonard Wood Medical Clinic.  The Veteran alleges receiving treatment at this location during basic training in 1977.

Therefore, the Board's December 2011 Remand specifically instructed that the RO contact the National Personnel Records Center (NPRC) and any other service department repository to check for all ACDUTRA records between June and November 1977 at Fort Leonard Wood, with particular attention to any clinical visits between June and July of 1977.  

The previous efforts to obtain all available records were detailed in the Board's 2010 decision (pages 20-22) and will not be repeated herein.  Pursuant to the JMR, 
in January 2012, the RO requested all active duty inpatient clinical records from January 1, 1977 through November 30, 1977 at Fort Leonard Wood, Missouri.  However, no records were located.  In April 2012, the Veteran was notified that the service treatment records could not be located for the time period at issue.  

The Veteran indicated in congressional letters that his records had been transferred to the Army Human Resources Command (Command).  Although the Veteran did not specify what records were transferred in terms of distinguishing between his two different periods of service (ACDUTRA from June 3, 1977 to November 12, 1977 versus active duty from August 1980 to August 1984), the RO, in December 2012, requested copies of treatment records or other evidence from the Command.  The Veteran was notified of the request, but the Command responded in March 2013 that there were no military personnel or medical records with the Command; it was suggested that the NPRC be contacted.  However, as noted above, the NPRC had already provided a negative response to the records request for the period of active duty from January 1977 through November 1977.  The Veteran was informed of the Command's response in an August 2013 letter.

In December 2014, the RO provided a letter to the Veteran summarizing the steps discussed above that were taken in an effort to obtain copies of active duty for training records from June 1977 through November 1977.  At the end of the letter, the Veteran was informed that all efforts to obtain the needed military information had been exhausted and further efforts are futile.  

Since the December 2014 letter, the May 2015 brief submitted by the Veteran's representative acknowledged that "VA has been unable to locate [the Veteran's] medical records from his active duty period in the National Guard."  The representative did not provide any additional information in terms of locating these records.  Instead, the representative stated that the Veteran had provided lay statements to corroborate his alleged in-service knee injury and that the inability to locate the Veteran's records should not be held against him in assessing whether the alleged in-service injury occurred. 

 Therefore, the May 2015 brief does not identify any deficiency in VA's efforts to locate the Veteran's service treatment records, as outlined in the December 2014 correspondence to the Veteran.  Moreover, as emphasized in the discussion below, the Board has considered the entire evidentiary record in adjudicating the claim, including all of the lay statements received that describe the alleged in-service injury to the Veteran's knees.    

For the foregoing reasons, the Board find that further efforts to obtain the Veteran's missing service records would be futile and the duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), was satisfied.

In addition, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiner considered the Veteran's reported and documented history in rendering conclusions.  The Board provided detailed reasons in its 2010 decision as to why this examination was adequate (pages 22-24) and will not be repeated herein.  Nothing has changed since the 2010 Board decision that would further call into question the adequacy of the prior VA examination in terms of its adequacy or thoroughness, or the competency of the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Furthermore, the Veteran testified at a hearing before the Board in March 2005.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

Service Connection

The Veteran contends that he injured his knees while participating in basic training exercises during his period of active duty for training in June 1977.  

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2014); 38 C.F.R. §§ 3.1, 3.6 (2014).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a).  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Indeed, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases (such as arthritis) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
As noted, the Veteran's primary contention is that he suffered an injury during active duty training that has resulted in his current bilateral knee symptoms, to include arthritis.  In his testimony before the decision Review Officer (DRO) in July 2002, the Veteran described a training exercise in which he jumped over a ditch and felt both of his knees pop.  

In support of his petition to reopen the service connection claim for a bilateral knee disorder in November 2007, the Veteran provided a more detailed statement about the incident.  He again asserted that his knees made a popping sound when he was running, dodging, and jumping in the training exercise.  He stated the popping sound was so loud that other men could hear it, but that he was not in pain and was instructed to walk at his own pace.  The next day, his knees were swollen, but not painful.  He reports going to sick call on June 23, 1977 and being told that he had pulled ligaments and tendons in both knees.  Although the Veteran felt "something was wrong," he again denied any pain in the knees at that time.  He stated that he only experienced a "slight sting or numbness" in the knees until approximately 1997, when the symptoms became "more arthritic."  Finally, he asserted that he was told from doctors and physical therapists that a medial meniscus tear would only cause stinging or numbness "and would have manifested with age, calcification around the tears, and the onset of osteoarthritis."

The first matter to address is the Veteran's assertion of a knee injury during his service in the National Guard.  

In addition to the Veteran's statements regarding the injury, the evidence of record includes other lay statements describing the Veteran's alleged knee injury.
For example, a December 2000 buddy statement in which "M.B." stated that he witnessed the Veteran injure his knees during a run, dodge, and jump training.  M.B. also stated the Veteran went to the clinic the following morning, where his knees were wrapped, and he was placed on a physical profile.  Although it is not clear that M.B. actually went with the Veteran to the clinic, as the Veteran himself did not indicate anyone accompanied him to treatment, M.B. is competent to report observable symptoms, such as witnessing the knee injury itself.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Similarly, the record contains a December 2002 statement from "S.D."  He stated that he grew up with the Veteran and when the Veteran returned from basic training, he asked him to go out for the evening.  S.D. indicated the Veteran declined the invitation, stating he had hurt his knees.  The record also contains a statement from the Veteran's friend ("D.B") indicating that the Veteran told him he hurt his knees in basic training.  The Veteran's sister has made similar assertions.

Despite these lay statements, as discussed above, the Veteran's inpatient clinic records from June 1977 are unavailable.  As such, there is no documentation of a bilateral knee injury during ACDUTRA.  However, it is important for the Veteran to understand that the lack of inpatient records of a bilateral knee injury is not the only evidence against a finding of an in-service injury in June 1977.  In other words, the Board is not relying merely on an absence of service records confirming the alleged injury, but on other evidence, as discussed immediately below, that weighs against finding such an injury occurred. 

The Veteran himself indicated at his December 2002 hearing that, after the initial injury, which included swelling of the knees, he did not have any other symptoms during his period of active duty training or any other time during the remainder of his service with the National Guard.  Furthermore, the Veteran did not indicate any knee problems at his subsequent enlistment examination in 1980.  To the contrary, the Veteran's 1980 entrance examination shows that his lower extremities were examined and found to be clinically normal.  The Veteran also denied any problems with his knees in the June 1980 Report of Medical History.  

Based on the foregoing, the evidence is against a finding that the Veteran sustained a bilateral knee injury during active duty for training in June 1977.  In other words, despite the lack of 1977 records, the 1980 records contain an affirmative denial by the Veteran of any knee problems and a normal clinical evaluation.  The Veteran's own testimony specifically refuted any continuous symptoms after the alleged 1977 injury.

Next, the evidence does not show that the Veteran incurred a bilateral knee disorder during his second period of active service from 1980 to 1984.  Not only were the Veteran's lower extremities found to be clinically normal at the time of enlistment, as noted, but the remainder of the Veteran's service treatment records are absent any complaints or treatment related to any bilateral knee disorder.  This is consistent with the Veteran's testimony that he did not experience pain in his knees until they became arthritic in approximately 1997, nearly two decades after separation from service and the alleged bilateral knee injury.

However, even accepting that the Veteran injured his knees in 1977, the evidence is still against a finding of service connection as the evidence does not show that the Veteran's current bilateral knee symptoms are related to any period of active service.

The Veteran submitted a letter from his physical therapist, dated May 2003.  The physical therapist stated that based on the Veteran's "stated history and the military and medical records in his possession, there is good reason to believe that his problems began during an exercise regimen during basic training."  The Board finds that the probative value of the medical opinion is significantly diminished because it is based on a factually inaccurate material fact - namely a knee injury from 1977 that is not otherwise supported by the evidentiary record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, the opinion is couched in speculative language, that there is "good reason to believe" that the Veteran's current bilateral knee disorder is related to active service.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Similarly, the Veteran submitted an August 2008 letter from the Ambulatory Care Center in Warburg, Tennessee.  "Dr. R.S." stated that the Veteran reported a bilateral knee injury in basic training during a run, dodge, and jump.  Dr. R.S. stated that the Veteran's current knee problems were directly related to service, without offering any additional rationale.  As such, its probative value is diminished.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (holding that the probative value of a medical opinion is dependent on the rationale provided).  Furthermore, Dr. R.S.'s conclusions are based on the Veteran's report of a 1977 injury that has not been shown by the evidence of record, which, again, diminishes its probative value.  See Reonal, 5 Vet. App. at 461.  

The Veteran was provided a VA joint examination in December 2009.  The examiner concluded that the Veteran's knee pain, to include degenerative arthritis, was not caused by or a result if an in-service knee injury.  While the examiner noted there was no documentation of a knee injury during service, he also emphasized that the Veteran did not have knee symptoms until approximately 1998.  The examiner explained that the Veteran's acute meniscus tear should have been symptomatic, especially as the Veteran reported an active life style (including hunting, fishing, and lifting weights), until his symptoms prevented such activities in 1998.

In other words, the VA examiner accepted, for the sake of argument, the lay assertions of knee injury in 1977, but still found no relationship to the current condition based on the Veteran's own statements that he did not have knee pain until the late 1990s.  Again, this is not merely based on an absence of records showing complaints of or treatment for knee pain prior to the late 1990s, but on the Veteran's own testimony expressly refuting he experienced any symptoms during that time period.

Indeed, when the Veteran sought treatment for knee pain in 2001, he asked the orthopedics department at VA for an opinion in support of his claim - that his knee problems were a result of service - to corroborate information for his lawsuits.  However, the department declined to provide an opinion, stating that a compensation and pension examination would be the most appropriate method for obtaining such information. 

Therefore, the evidence of record simply does not show that the Veteran has a current bilateral knee disorder that is related to active service.

Finally, service connection based on the showing of a chronic disease (arthritis) is also not warranted in this case.  Although the Veteran has, at times, alleged he has had continuous knee pain since service, he has also provided contradictory statements elsewhere in the appellate record.  Indeed, in several statements, he asserted that he did not experience pain in his knees until 1997 or 1998.  As discussed in detail above, the Veteran's service treatment records in the 1980s are absent any complaints related to a bilateral knee disorder and contain an affirmative declaration by the Veteran on a medical history report that he had no knee problems.   Moreover, private medical records dated in 1997 show treatment for other chronic joint complaints, with no mention of the knees.  The fact that the Veteran sought medical treatment and had an opportunity to report his supposed 20+-year history of knee pain, yet did not do so, weighs heavily against his claim. 

In short, the Veteran's inconsistent statements in the record weigh against his credibility as to the assertion that he has had a bilateral knee disability since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997); Caluza v. Brown, 7 Vet. App. 498, 512 (1995).  Moreover, his statements are not supported by contemporaneous medical evidence, which persistently shows that the Veteran's complaints of knee symptoms did not begin until, at the earliest 1997, nearly two decades after separation from service.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral knee disorder, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


